DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 7, 9-12, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Floyd (U.S. Patent No. 6,745,321).
Regarding claims 1 and 9, Floyd discloses a computer-implemented method for invisible interrupt of a microprocessor, the method comprising:
executing, by the microprocessor, instructions in an instruction stream of the microprocessor (In section 200, instruction scheduling logic 202 schedules and dispatches instructions to execution units 204, 206, 208, and 210, col. 4, ln. 51-53);
triggering, by control logic of the microprocessor, error condition monitoring logic (Monitoring is performed to detect a hang condition, col. 2, ln. 25-26, col. 5, ln. 56-67; and

Regarding claims 2 and 10, Floyd discloses wherein executing the error instruction stream does not change an architectural state of the microprocessor (In some cases the instruction scheduling logic is unable to perform a flush without corrupting the architected state of the processor. In such cases, the flush operation may be ignored by the instruction scheduling unit. In other implementations, the instructions scheduling unit may communicate to the hang recovery unit indicating when it is safe or not safe to perform the flush operations, col. 8, ln. 33-40, examiner notes that if an architected state would be corrupted then that action is not performed to prevent it from happening).
Regarding claims 3 and 11, Floyd discloses wherein the error condition monitoring logic is triggered responsive to the control logic detecting an error condition (Responsive to detecting a hang condition, steps are employed by hardware and/or software to recover from a hang condition, such as flushing instructions dispatched to the plurality of execution units, col. 2, ln. 26-29, Core hang detect unit 300 is used to detect hang conditions and may be located in hang recovery logic 224, col. 5, ln. 58-60).
Regarding claims 6 and 14, Floyd discloses wherein the error condition monitoring logic is triggered according to a predefined interval (If a processor has not completed an instruction at the end of N timer pulses, core hang detect unit 300 will activate the core hang recovery logic, col. 5, ln. 60-63).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Floyd.
Regarding claims 8 and 16, Floyd discloses the system as set forth above.
Floyd also discloses wherein the microprocessor comprises a register (col. 1, ln. 25-35)
Floyd does not expressly disclose wherein the microprocessor comprises an arithmetic logic unit.

At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify the system of Floyd by including the ALU as was well known in the art.
One of ordinary skill would have been motivated to make the combination, in order to perform arithmetic functions.

Allowable Subject Matter
Claims 4, 5, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA P LOTTICH whose telephone number is (571)270-3738.  The examiner can normally be reached on Mon - Fri, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 5712723655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSHUA P LOTTICH/               Primary Examiner, Art Unit 2113